United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkinsville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2438
Issued: March 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from the June 18, 2007 merit
decision of the Office of Workers’ Compensation Programs, which awarded compensation for
his right lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the schedule award.
ISSUE
The issue is whether appellant has more than a 37 percent permanent impairment of his
right lower extremity.
FACTUAL HISTORY
On November 27, 2002 appellant, then a 42-year-old letter carrier, injured his right knee
in the performance of duty: “Carrier was delivering mail on unfamiliar route and in the dark he
tripped on the curb on Campbell Street while stepping up to sidewalk.” The Office accepted his
claim and authorized right knee surgery, including a total knee replacement on
December 6, 2006.

Appellant claimed a schedule award. His orthopedic surgeon, Dr. Joseph E. Mesa,
recommended an impairment rating of 37 percent of the right lower extremity. An Office
medical adviser reviewed the medical record and reported that appellant had good results from
the surgery. He agreed with Dr. Mesa’s rating.
In a decision dated June 18, 2007, the Office issued a schedule award for a 37 percent
permanent impairment of the right lower extremity.
Appellant asks the Board to review the amount awarded and the award’s expiration date:
“I have suffered a great deal with the injury to my right knee and feel that the amount of
compensation is less than what is equal to the suffering that I as well as my family has
experienced.”
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
ANALYSIS
Table 17-33, page 547 of the A.M.A., Guides divides impairment following total knee
replacement into three categories: good results (37 percent), fair results (50 percent) and poor
results (75 percent). Dr. Mesa, the orthopedic surgeon who performed the total knee
replacement, indicated that appellant had good results. An Office medical adviser reviewed the
medical record and agreed. There is no evidence that appellant has had anything less than a good
result from his total knee replacement in terms of pain, range of motion, stability and alignment.
The Board will affirm the Office’s finding that he has a 37 percent impairment of the right lower
extremity.
The Act provides 288 weeks of compensation for the total loss of a lower extremity.3
Partial losses are compensated proportionately.4 Compensation for a 37 percent impairment of a
lower extremity is 37 percent of 288 weeks, or 106.56 weeks of compensation, which is what the
Office awarded. Appellant contends that this does not adequately reflect what he and his family
have gone through. Neither the Office nor the Board has the authority to enlarge the terms of the
Act or to make an award of benefits other than those specified in the statute.5 Congress set up a
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001).
3

5 U.S.C. § 8107(c)(2).

4

Id. at § 8107(c)(19).

5

See Danny E. Haley, 56 ECAB 393 (2005).

2

system that compensates permanent impairment with the payment of a specified number of
weeks of compensation. The amount payable pursuant to a schedule award does not take into
consideration the effect that the impairment has on employment opportunities, wage-earning
capacity, sports, hobbies or other lifestyle activities.6 As noted, neither the Office nor the Board
may award appellant more compensation than he is entitled to under the law. He retains the right
to file a claim for an additional award should the medical evidence establish that the extent of
impairment to his right leg has increased.
CONCLUSION
The Board finds that appellant has no more than a 37 percent permanent impairment of
his right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See Dennis R. Stark, 57 ECAB ___ (Docket No. 05-1826, issued January 10, 2006).

3

